--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.1

 
EXECUTION COPY

 
SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS


This Separation Agreement and General Release of All Claims (“Agreement”) is
made and entered into by and among WellCare Health Plans, Inc., a Delaware
corporation (“WellCare”), Comprehensive Health Management, Inc., a Florida
corporation (the “Company”) and Todd S. Farha (hereinafter “Farha”).


WHEREAS Farha, WellCare and the Company are parties to an Amended and Restated
Employment Agreement dated June 6, 2005 (the “Employment Agreement”);


WHEREAS Farha has served the Company as its Chief Executive Officer and
President;


WHEREAS Farha has served WellCare as its Chief Executive Officer, President, and
Chairman of its Board of Directors, and as a member of its Board of Directors;


WHEREAS Farha, WellCare and the Company have agreed that Farha will resign from
all positions with WellCare, the Company, and all of their respective directly
and indirectly owned subsidiaries and affiliates, including all employment,
officer and board of directors and other positions; and


WHEREAS WellCare, the Company and Farha desire to resolve any differences or
disputes now existing or which may arise hereafter with respect to Farha’s
employment and his resignation therefrom and as an officer and director.


NOW, THEREFORE, AND IN CONSIDERATION of the mutual promises of the parties to
this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:


1.            Defined Terms.  Each capitalized term used herein but not
otherwise defined shall have the meaning provided such term in the Employment
Agreement.


2.            Resignation from Employment.  Farha hereby resigns his employment
with WellCare, the Company and their subsidiaries and affiliates, and resigns
from all the offices, directorships and other positions he holds with WellCare,
the Company and all of their respective directly and indirectly owned
subsidiaries and affiliates, including without limitation his positions as Chief
Executive Officer and President of WellCare and the Company, his position as
Chairman of the Board of WellCare, and his position as a member of the Board of
Directors of WellCare, effective as of January 25, 2008; provided, however,
Farha shall continue as a non-executive employee of the Company to facilitate an
orderly transition, and shall be available to the Company upon request through
close of business on March 31, 2008 (the “Resignation Date”).  After the
Resignation Date, Farha shall not be entitled to the receipt of any further
payments or benefits from WellCare or the Company other than those related to
the Indemnification and Advancement Rights (as defined below) and as expressly
provided for in this Agreement.  WellCare and the Company hereby accept such
resignation.  The parties agree that this Agreement constitutes written notice
to WellCare of Farha’s resignation from the Board of Directors of WellCare,
pursuant to Article III, Section 11 of WellCare’s Amended and Restated
Bylaws.  The parties further agree that Farha’s resignation on the Resignation
Date shall be deemed for all purposes of the Employment Agreement to be a
“Voluntary Resignation by Executive” (as defined in Section 4(d) of the
Employment Agreement) except as set forth herein.
 

--------------------------------------------------------------------------------


 


3.            Payments Upon and Following Resignation.


(a)            In accordance with Sections 5(d) and (e) of the Employment
Agreement, Farha shall receive, on the next regularly scheduled pay day after
the Resignation Date, the unpaid portion of his base salary through the
Resignation Date, as well as payment for any accrued but unused vacation days as
of the Resignation Date, in accordance with WellCare’s and the Company’s
applicable policies and procedures.


(b)            Farha’s benefits shall terminate in accordance with the terms of
WellCare’s and the Company’s respective benefits plans and its standard policies
and procedures, except that:  (i) Farha may elect to continue the health
insurance coverage that he had maintained as an employee pursuant to the
Consolidated Omnibus Budget Reconciliation Act as amended (“COBRA”), and (ii)
subject to his insurability, the Company shall assign to Farha the Executive
Policies (as that term is defined in the Employment Agreement).


(c)            WellCare or the Company shall reimburse Farha for appropriate and
reasonable expenses incurred on or before the Resignation Date, if any, in
accordance with the applicable policies and procedures.


(d)            Farha shall make himself reasonably available after the
Resignation Date through June 30, 2008 to assist the Company and/or WellCare
with business transition issues, as may be requested by the Company.  The
Company will compensate Farha for any such services at a rate of $500 per hour
plus appropriate and reasonable expenses.


4.            Stock Options and Stock.


(a)            In accordance with Sections 5(d) and (e) of the Employment
Agreement, subject to Section 4(c) below, and subject to any restrictions
otherwise provided hereinafter or by agreement, plan terms or law, Farha (i)
owns the WellCare restricted stock and the WellCare stock options that have
vested prior to January 2008, and (ii) as to options and restricted stock
vesting after such date, shall, upon exercise in accordance with the applicable
option agreement as to options, be deemed the owner of vested shares, as set
forth in Exhibit A hereto, to the extent permitted and as provided in the
agreement or plan governing such options and shares with respect to a voluntary
resignation without good reason.  Any such vesting and/or exercise shall be
completed in accordance with and subject to the terms and conditions of the
undated Non-Qualified Stock Option Agreement under the 2004 Equity Incentive
Plan providing for a grant of an option as of March 13, 2007; the undated
Non-Qualified Stock Option Agreement under the 2004 Equity Incentive Plan
providing for a grant of an option as of March 13, 2006, the June 6, 2005
Non-Qualified Stock Option Agreement under the 2004 Equity Incentive Plan, the
March 15, 2005 Restricted Stock Agreement, the February 6, 2004 Time Vesting
Option Agreement Evidencing a Grant of an Option under 2002 Employee Option
Plan, the applicable plan documents, and applicable law, consistent with the
terms of this Agreement.   Otherwise, any unvested stock options granted to
Farha, as well as any unvested restricted stock and performance shares granted
to him, subject to Section 4(e) below, shall terminate as of the Resignation
Date.
 

--------------------------------------------------------------------------------


 


(b)            For purposes of illustrating and implementing Section 4(a)(ii)
and none other, set forth as Exhibit A hereto is a tabular summary of the vested
options which Farha shall be entitled to exercise following the Resignation
Date, subject to the provisions of Section 4(a) of this Agreement.


(c)            Notwithstanding the foregoing, Farha, WellCare and the Company
agree that (i) Farha must exercise the options referenced in Section 4(b) no
later than June 28, 2008 and (ii) any sales by Farha of shares of WellCare
common stock acquired upon exercise of these options will be effected (A) only
in compliance with the federal securities laws, (B) in accordance with the
provisions of Rule 144 under the Securities Act of 1933, as amended and, (C) at
such time as the provisions of Rule 144 shall cease to apply to such sales, will
be made only if WellCare is current in its periodic report filings with the
Securities and Exchange Commission. WellCare believes that WellCare's existing
Form S-8 registration statements are and will remain effective through April 29,
2008, notwithstanding WellCare's late filing of its Form 10-Q for the quarter
ended September 30, 2007 or any late filing of its Form 10-K for the year ended
December 31, 2007, and, therefore, WellCare agrees not to refuse to honor a
request made by Farha on or before April 29, 2008 to exercise the options on the
basis that the Form S-8 registration statements were no longer effective as a
result of such late filings. In the event the options are exercised subsequent
to April 29, 2008, the parties to this Agreement hereby acknowledge that
WellCare may not have an effective registration statement covering the shares;
and, in such event WellCare shall in no event be obligated to issue shares other
than in compliance with applicable securities law, and such options shall be
exercisable and the subject shares deliverable only upon the WellCare’s receipt
from counsel to Farha of an opinion of counsel, reasonably acceptable to
WellCare in form and substance, that for lawful issuance of such shares, such
registration is not required under the Securities Act of 1933 and applicable
state securities laws under the circumstances.
 
(d)            In that event Farha provides notice to WellCare of his intent to
sell or otherwise lawfully dispose of any vested shares of restricted stock,
including but not limited to a sale of such restricted stock pursuant to Rule
144 of the Securities Act of 1933, WellCare hereby covenants and agrees that it
will take reasonable steps to promptly facilitate the sale of such restricted
stock in good faith and at WellCare’s expense.  Such facilitation shall include,
but is not limited to, clearing any such sale with WellCare’s transfer agent,
providing all appropriate legal opinions, and otherwise enabling the removal of
any restrictive legends from the share certificates.


(e)            Notwithstanding Paragraph 4(a) above, Farha claims that a total
of 32,500, 65,000, or 130,000 shares (“Performance Shares”) subject to the
June 6, 2005 Performance Share Award Agreement (the “Performance Share
Agreement”) may have been earned subject to final reporting of WellCare’s
audited financial results for the fiscal 2006 through fiscal 2007 period.  Farha
agrees that such claim is relinquished, and his rights to receive any such
Performance Shares shall be deemed extinguished, unless all of the following
conditions shall have been satisfied prior to June 6, 2010:
 

--------------------------------------------------------------------------------




(i)
WellCare’s having achieved (A) the maximum cumulative adjusted earnings per
share (“cumulative adjusted EPS”) provided by the Performance Share Agreement
for vesting of such 130,000 shares, (B)the target cumulative adjusted EPS for
the vesting of 65,000 shares, or (C) the threshold cumulative adjusted EPS for
the vesting of 32,500 shares shall be confirmed by the final reporting of
WellCare’s audited financial results for the fiscal 2005 through fiscal 2007
period;



(ii)
There shall have been no loss contingencies identified for subsequent periods
which, had they been identified and accrued in the fiscal 2005 through the
fiscal 2007 period, would have resulted in the fiscal 2005 through fiscal 2007
cumulative adjusted EPS not meeting the relevant cumulative adjusted EPS amounts
as referenced in Section 4(e)(i) above;



(iii)
Farha shall not be subject to any legal proceeding brought or threatened, or
that could but has yet to be brought, by a governmental entity in connection
with the ongoing investigations, meaning and including, without limitation, that
all of the following must have occurred: (a) that Farha shall not have become a
party to, or have consented to the entry or execution of, an order or negotiated
resolution with any court or government agency (regardless of whether criminal
or civil) relating to or arising out of the matters under investigation in which
it is found or determined (regardless of whether Farha so admits) that Farha
violated, caused others to violate, or acted so as to aid and abet or cause or
contribute to the violation by others of applicable laws, rules, or regulations;
and (b) that Farha shall have been advised (and is able to so confirm to the
Company's reasonable satisfaction) by the U.S. Department of Justice, the U.S.
Securities and Exchange Commission, and other governmental entities involved or
that may become involved in the ongoing investigations, that such governmental
bodies have no further questions or requirements of information from him under
their processes and have determined neither to prosecute nor to otherwise
proceed against Farha (regardless of whether criminal or civil) in connection
with the ongoing investigations; and (c) that it shall not have been found or
determined that Farha caused others to violate, or acted so as to aid and abet
or cause or contribute to the violation by others of, applicable laws, rules or
regulations, with respect to WellCare’s, the Company’s, or any of their
subsidiaries’ or affiliates’ affairs (regardless of whether criminal or civil);
and



(iv)
WellCare, the Company or any of their subsidiaries or affiliates shall not have
been required, as a basis for resolving their status under the ongoing law
enforcement investigations and any proceedings resulting therefrom, to have
entered into or become subject to any criminal or civil order of any court or
agency relating to the matters under investigation, or any agreement with any
governmental agency, by which there are found to have been violations of laws,
rules or regulations by the Company, WellCare, or their subsidiaries or
affiliates occurring within the 2005 through 2007 (or prior) period.

 
In the event it shall be agreed or determined that the conditions to Farha’s
claim to the Performance Shares have been satisfied, he shall pay WellCare in
cash or forfeiture of shares for all applicable withholding and shall hold the
Company and WellCare harmless for any tax effects or consequences.  WellCare and
the Company agree that in determining whether Farha’s claim to the Performance
Shares for the fiscal 2005 through fiscal 2007 Performance Cycle has been
satisfied, Farha shall not be deemed to have forfeited any rights with respect
to such claims due to the effective date of his resignation.
 

--------------------------------------------------------------------------------


 
5.            General Release.


(a)            In consideration for the payments and obligations undertaken by
WellCare and the Company herein, Farha, his agents, heirs, executors,
administrators, successors, and assigns do fully release and discharge WellCare,
the Company and their respective parent, subsidiary and affiliate corporations,
and related companies, as well as all their respective predecessors, successors,
assigns, directors, officers, partners, agents, employees, former employees,
executors, attorneys, and administrators (hereinafter “Company, et al.”), from
all grievances, suits, causes of action, and/or claims of any nature whatsoever,
whether known, unknown, or unforeseen, which he has or may have against Company,
et al., for any reason whatsoever, whether in law or in equity, under Federal,
state or other law, whether the same be upon statutory, tort, contract or other
basis, including, but not limited to, all charges, complaints, and claims
arising out of any event, transaction, or matter that occurred before the date
of this Agreement, and specifically including without limitation any and all
claims arising out of the Employment Agreement, the undated Non-Qualified Stock
Option Agreement under the 2004 Equity Incentive Plan providing for a grant of
an option as of March 13, 2007, the undated Non-Qualified Stock Option Agreement
under the 2004 Equity Incentive Plan providing for a grant of an option as of
March 13, 2006, the June 6, 2005 Non-Qualified Stock Option Agreement under the
2004 Equity Incentive Plan, the February 6, 2004 Time Vesting Option Agreement
Evidencing a Grant of an Option under 2002 Employee Option Plan, the June 6,
2005 Performance Share Award Agreement, the June 6, 2005 Restricted Stock
Agreement under the 2004 Equity Incentive Plan, the March 15, 2005 Restricted
Stock Agreement under the 2004 Equity Incentive Plan, or any other agreement or
amendment thereto entered into by WellCare and/or the Company, and Farha (each
of the foregoing, respectively, the “Equity Agreements”).  Farha covenants that
neither he, nor any person, organization, or other entity on his behalf, will
sue the Company, et al., or initiate any type of action, judicial,
administrative, or otherwise against the Company, et al., with respect to any
event, transaction, or matter that occurred before the date of this Agreement,
or with respect to any continuing effects of such events, transactions, or
matters.  It is expressly agreed and understood that this release is a GENERAL
RELEASE.


(b)            This release and discharge specifically includes, but is not
limited to, all claims for breach of contract, employment discrimination
(including but not limited to, discrimination on the basis of race, sex,
religion, national origin, age, marital status, disability or any other
protected status), including but not limited to claims under Title VII of the
Civil Rights Act, as amended, the Americans with Disabilities Act, or any
similar federal, state or local law, including but not limited to the Florida
Civil Rights Act, Chapter 760, Florida Statutes, claims under the Employee
Retirement Income Security Act of 1974, or claims arising out of any alleged
restrictions on the right of Company, et al., to terminate employees, and/or
claims concerning job classification, recruitment, hiring, sick pay, holiday
pay, vacation pay, severance pay, wages or benefits due, overtime pay, stock and
stock options, promotions, transfers, employment status, libel, slander,
defamation, promissory estoppel, intentional or negligent misrepresentation
and/or infliction of emotional distress, together with any and all tort,
contract, or other claims which might have been asserted by
 

--------------------------------------------------------------------------------


 
Farha or on his behalf in any suit, grievance, charge of discrimination, or
claim against the Company, et al.  Farha hereby expressly releases and forever
discharges the Company, et al. from any and all claims, demands, and/or causes
of action that may exist under all written agreements between Farha and the
Company, et al.  Farha hereby forever releases the Company, et al., from any
liability or obligation to reinstate or reemploy him in any capacity and waives
any right to be hired or placed in any position or to any future employment of
any nature with the Company, et al.


(c)            Notwithstanding the foregoing or any other provision of this
Agreement, Farha is not releasing: (1) any claims for unemployment insurance
compensation or workers compensation benefits or other rights that may not be
released as a matter of law; (2) any non-waivable right to file a charge with
the United States Equal Employment Opportunity Commission (“EEOC”); (3) any
rights provided under this Agreement or the Equity Agreements to the extent
expressly provided for herein; (4) Farha’s Indemnification and Advancement
Rights as set forth in Section 5(d) and 16(b) of this Agreement; or (5) any
right to assert any defenses, including affirmative defenses, against any
allegations, investigations, grievances, suits, causes of action, and/or claims
of any nature whatsoever that have been, or in the future may be, brought
against Farha arising out of any event, transaction, or matter that occurred
before the date of this Agreement.  Provided further, however, that if EEOC were
to pursue any claims on Farha’s behalf against the Company, et al., Farha waives
any right to recover monetary damages as a result thereof.


(d)            The release set forth in the preceding Section 5(a)-(b) does not
include or in any way limit Farha’s rights to indemnification and advancement of
legal expenses, whether under Farha’s Indemnification Agreement dated August 7,
2003, attached hereto as Exhibit B (“Indemnification Agreement”), the Employment
Agreement, WellCare’s Amended and Restated Certificate of Incorporation (the
“Certificate”), Amended and Restated Bylaws, the articles or certificate of
incorporation and by-laws of any of WellCare’s wholly-owned direct or indirect
subsidiaries, including the Company, Delaware law, Florida law, the law of the
state of incorporation of any of WellCare’s wholly-owned direct or indirect
subsidiaries, or any other law or source (collectively, “Indemnification and
Advancement Rights”).


(e)            Farha represents that he has not filed or joined in any claims,
charges or complaints against the Company, et al., and that he is aware of no
person entitled to make a claim or file a charge of any kind relating to or
arising out of his employment with the Company, et al.


6.            Survival of Obligations.  Farha understands and agrees that he
shall continue to be subject to any obligations under the Employment Agreement
that survive his resignation under Section 5(d) thereof, including but not
limited to Sections 6 through 8 thereof.  Farha further understands and agrees
that the provisions of Section 9 of the Employment Agreement (relating to
remedies for a breach of Sections 6 through 8 of the Employment Agreement) shall
survive his resignation.  WellCare and the Company understand that the
provisions of the first paragraph of Section 15 of the Employment Agreement
shall survive his resignation.
 

--------------------------------------------------------------------------------


 
        7.            Participation in Employee Benefit Plans.  In accordance
with Section 5(f) of the Employment Agreement, after the Resignation Date, Farha
shall not be entitled to participate in or accrue benefits under any plan of the
Company or WellCare relating to stock options, stock purchases, restricted
stock, performance shares, pension, thrift, profit sharing, employee stock
ownership, group life insurance, medical coverage, disability insurance,
education, housing allowance, car allowance, or other retirement or employee
benefits, except as expressly provided in this Agreement and except that Farha
may elect to continue his health insurance coverage pursuant to COBRA and,
subject to his insurability, the Company shall assign to Farha the Executive
Policies (as that term is defined in the Employment Agreement), and as set forth
in Section 3(b) above.


8.            Return of Company Property and Proprietary Information.  Farha
represents that to the best of his knowledge he has returned to the Company all
documents and other property of the Company and WellCare, including but not
limited to all files, diskettes and other electronic or storage media, that
contain the Company’s or WellCare’s confidential and/or proprietary information,
except that the parties agree that Farha may retain his Company-issued computer
equipment and blackberry.  WellCare and the Company understand that Farha has
duplicate copies of documents from WellCare and the Company for purposes of
defending claims that have been or may be filed against Farha.


9.            Non-Disparagement/Joint Statements.


(a) Farha expressly agrees that he will not make any knowingly false comments
about the Company, WellCare, or any of its or their affiliates, about its or
their business affairs or financial condition, or about its or their employees,
directors or officers.


(b)            The Company will provide Farha an advance copy of the portion of
its public announcement relating to Farha’s resignation.  Farha shall be
provided an opportunity to comment on such language but the final determination
concerning such language shall be made by the Company.


10.            Non-Disclosure


(a)            Except as provided by Section 11 below, or as required by
applicable law, neither Farha nor WellCare and/or the Company shall disseminate
or disclose to any person or entity (other than their attorneys and accountants,
all of whom in turn shall be subject to this restriction) the terms of this
Agreement or the discussions leading to this Agreement; provided, however, that
neither WellCare nor the Company or their agents shall be prohibited from
disclosing such information for purposes of financing transactions or other good
faith business purposes.  The parties hereby acknowledge that this Agreement
will be filed with the Securities and Exchange Commission.


(b)            Except as provided in Section 11 below, Farha further agrees that
he will not provide any form of assistance, support, or information, including
but not limited to documents, testimony, or written or oral statements, to any
person that is asserting, investigating or intending to assert any claims
against the Company or WellCare.
 

--------------------------------------------------------------------------------


 
                               (c)            Neither Farha nor WellCare and/or
the Company shall be prohibited by any provision hereof from talking with or
assisting federal or state law enforcement or regulatory agencies, or complying
with applicable state or federal laws or regulations.


11.            Cooperation with Government Investigations and Responses to
Subpoenas.  No provision of this Agreement, including Sections 9 and 10 hereof,
shall in any way limit Farha’s ability to communicate or cooperate (consistent
with WellCare’s and/or the Company’s rights to preserve its legal privilege)
with any federal, state or local government investigative agency or department
or in connection with any federal, state or local government investigation or be
construed as prohibiting the provision of non-privileged information, documents
(including but not limited to this Agreement) and/or testimony by Farha or the
Company in response to a subpoena issued by a court of competent jurisdiction,
or as may otherwise be required by law or which Farha or the Company may be
requested to provide to any federal, state, or local governmental investigative
agency or department or in connection with any federal, state, or local
investigation.  However, in the event of receipt of any non-governmental
subpoena Farha agrees to notify the Company and WellCare promptly before
complying with such a subpoena so that they may protect their interests,
including moving to quash the subpoena, as long as provision of such notice does
not violate any applicable law, rule, or court order.  If the Company and/or
WellCare seek to prevent disclosure in accordance with the applicable legal
procedures, and provide Farha with notice before the deadline for Farha’s
compliance with the subpoena, Farha shall not make any such disclosures until
either such objections are withdrawn or the objections are finally adjudicated
by the appropriate tribunal to be invalid.


12.            No Other Consideration.  Farha affirms that the terms stated
herein are the only consideration for signing this Agreement and that no other
representations, promises, or agreements of any kind have been made by any
person or entity to cause him to sign this Agreement.


13.            Cooperation and Legal Proceedings.  Farha agrees to reasonably
cooperate with the Company and WellCare in connection with ongoing WellCare
matters, including civil litigation in which the government is not a party, it
being expressly understood and agreed that nothing in this Section or this
Agreement (or any other agreements with the Company or WellCare) shall require
Farha to take any action (including without limitation consenting to an
interview in any investigation or litigation) that Farha reasonably and in good
faith believes would compromise his rights or privileges under the United States
Constitution or any state constitution.  The Company shall reimburse Farha for
reasonable expenses, if any, he incurs while complying with this obligation.


14.            No Admission.  It is understood and agreed by all parties that
this Agreement and the terms of this Agreement do not constitute an admission of
liability or wrongdoing on the part of the Company or WellCare or Farha and that
by entering into this Agreement and agreeing to the terms of this Agreement
neither the Company nor WellCare nor Farha admits that there has been any
wrongdoing whatsoever against any person or entity.  It is understood and agreed
by all parties that this Agreement is purely an offer of compromise.


15.            Modification.  This Agreement may not be released, discharged,
abandoned, supplemented, changed, or modified in any manner, orally or
otherwise, except by an instrument in writing signed and duly executed by each
of the parties hereto.
 

--------------------------------------------------------------------------------


 
                16.            Entire Agreement/Indemnification.


(a)            This Agreement contains and constitutes the entire understanding
and agreement between the parties on its subject matter, and, except as
otherwise provided herein, it supersedes and cancels all previous negotiations,
agreements, commitments, and writings in connection herewith, including but not
limited to the Employment Agreement; provided, however, that nothing herein
shall supersede, cancel, terminate, or otherwise apply to the Indemnification
Agreement and those paragraphs of the Employment Agreement set forth in Section
6 of this Agreement. If a conflict or inconsistency is found between the terms
of this Agreement and any other agreement, the terms of this Agreement shall
prevail.


(b)            WellCare and the Company hereby reaffirm their obligations to
Farha under the Indemnification Agreement and acknowledge their obligation to
comply fully with the Indemnification Agreement and all Indemnification and
Advancement Rights. Farha represents to the Company and WellCare, and the
Company and WellCare hereby acknowledge to Farha that, so far as known to
WellCare’s Board, Farha has complied fully with his obligations under the
Indemnification Agreement.


17.            Waiver.  Failure to insist upon strict compliance with any term,
covenant, or condition of this Agreement shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of any
right or power under this Agreement at any time or times be deemed a waiver or
relinquishment of such right or power at any other time or times.


18.            Enforcement.  Farha agrees that his obligations in this Agreement
are reasonable and necessary to protect the business of the Company and WellCare
and that any violation of his obligations in this Agreement would cause the
Company and WellCare substantial irreparable injury.  Accordingly, Farha agrees
that a remedy at law for any breach of the obligations in this Agreement would
be inadequate and that the Company and/or WellCare, in addition to any other
remedies available, shall be entitled to obtain temporary, preliminary and/or
permanent injunctive relief to secure specific performance of such obligations
and to prevent a breach or threatened breach of this Agreement without the
necessity of proving actual damage and without the necessity of posting bond or
security, which he expressly waives.  Farha agrees to provide the Company and/or
WellCare a full accounting of all proceeds and profits received by him as a
result of or in connection with a breach of this Agreement.  Unless prohibited
by law, the Company and/or WellCare shall have the right to retain any amounts
otherwise payable by the Company and/or WellCare to him to satisfy any of his
obligations as a result of any breach of this Agreement.  The Company and/or
WellCare shall also have the right to immediately terminate payments, if any,
due to Farha under this Agreement in the event of a breach of any of his
obligations arising out of this Agreement.  Farha further agrees to indemnify
and hold harmless the Company and WellCare from and against any damages incurred
by either or both as assessed by a court of competent jurisdiction as a result
of any breach of this Agreement by him.


19.            Severability.  Invalidity or unenforceability of any provision of
this Agreement shall in no way affect the validity of enforceability of any
other provision.
 

--------------------------------------------------------------------------------


 
                20.            Assignability.  WellCare and/or the Company may,
without the consent of Farha, assign its rights and obligations under this
Agreement to any successor entity, provided, however, that in the event of
Farha’s death, his rights under this Agreement shall inure to the benefit of his
estate.  Notwithstanding anything in this Section or this Agreement, the
obligations of WellCare and/or the Company with respect to Indemnification and
Advancement Rights shall be binding on any successors or assigns of WellCare or
the Company.


21.            Choice of Law and Forum Selection.  The terms of this Agreement
shall be governed by the laws of the State of Florida.  Farha, WellCare and the
Company agree and submit to the exclusive jurisdiction of any state or federal
court in Tampa, Florida where there is proper venue, in any action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
herein, and agrees that all claims in respect of any such action or proceeding
may be heard or determined in such Court except for all claims or proceedings in
which a court of another jurisdiction is vested with exclusive jurisdiction by
law.


22.            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement.


23.            Acknowledgements.  Farha hereby acknowledges that he has
carefully read and fully understands the provisions of this Agreement, including
the General Release, that he has had the opportunity to fully discuss it with
counsel, and that he knows the contents of the Agreement.  Farha further
acknowledges that he is signing this Agreement voluntarily and without coercion.



 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below.
 
                                                                                
 WELLCARE HEALTH PLANS, INC.
                                                                               
By:   /s/ Neal Moszkowski  
                                                                               
Name: Neal Moszkowski
                                                                                
Title: Chairman, Compensation Committee   Date: 1/25/08
                                                                               
      COMPREHENSIVE HEALTH MANAGEMENT, INC.
                                                                              
By:   /s/ Neal Moszkowski  
                                                         
                                                                              
Name: Neal Moszkowski
                                                                                         
Title: Duly Authorized
                                                                                       
Date: 1/25/08
                                                                                 
 

 
 
                                                               .
                                                                                
TODD FARHA
                                                                                
 
 /s/ Todd Farha  
                                                                                  
 Date: 1/25/08



 

                                                                  


--------------------------------------------------------------------------------



Exhibit A to
Todd Farha Separation Agreement and General Release of All Claims


Between January 22, 2008 and March 31, 2008, Farha will become vested in the
following additional options and restricted shares:


Agreement
 
Number of Options and Restricted Shares Vesting Between 1/22/08 and 3/31/08
   
Exercise Price
 
March 13, 2007 Stock Option Agreement
    50,000     $ 85.53  
March 13, 2006 Stock Option Agreement
    20,000     $ 41.74  
March 15, 2005 Restricted Stock Agreement
    4,000       N/A  
February 6, 2004 Stock Option Agreement
    3,389     $ 8.33  



As of March 31, 2008, and subject to paragraph 4(c) of the Farha Separation
Agreement and General Release of All Claims, Farha’s cumulative vested options
and vested shares under these listed Agreements will be as follows:


Agreement
 
Number of Vested Options and Restricted Shares
   
Exercise Price
 
March 13, 2007 Stock Option Agreement
    50,000     $ 85.53  
March 13, 2006 Stock Option Agreement
    40,000     $ 41.74  
June 6, 2005 Stock Option Agreement
    110,000     $ 34.95  
March 15, 2005, Restricted Stock Agreement
    16,000    
N/A
  June 6, 2005 Restricted Stock Agreement     55,000     
N/A
 
February 6, 2004 Stock Option Agreement
 
81,315 (100% of the shares under that Agreement providing originally for 100,000
“units”)
    $ 8.33  


